Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission mailed on November 19, 2020 have been entered.
Claims 2, 12 and 14 have been canceled.  Claims 1, 3-5, 8 and 17 have been amended.
Claims 1, 3-5, 8, 11, 14, and 16-20 are pending in the instant application.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 12, 2019.
Accordingly, claims 1, 3-5, 8, 14, and 16-20 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Response to Arguments
Applicant's Amendment and Response filed November 19, 2020 have been considered.  Rejections and/or objections not reiterated from the previous Office Action mailed August 19, 2020 are hereby withdrawn.  Any arguments addressing said rejections and/or objections are moot.  The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Drawings
In the previous Office Action filed August 19, 2020, the Drawings were objected to because some Drawings referenced the colors “purple” and “grey”.  This objection is withdrawn in view of Applicant’s Amendment filed October 19, 2020 to remove any reference of color drawings from the instant Specification and Drawings. 


Claim Rejections - 35 USC § 103
In the previous Office Action filed August 19, 2020, claims 1-5, 8, 9, 12-14 and 16-20 were rejected under 35 U.S.C. 103 as being obvious over WO 2014/046617 A1 to Yu Qiang and Tan, Jing (submitted and made of record on the IDS filed May 14, 2019) in view of Sommer et al. (Biochem Journal, 2013 Vol. 452:499-508 (submitted and made of record on the IDS filed May 14, 2019).  This rejection is moot against claims 2, 12 and 14 in view of Applicant’s Amendment filed November 19, 2020 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed November 19, 2020.


Claim Rejections - 35 USC § 112
In the previous Office Action filed August 19, 2020, claims 1-5, 8, 12, 14 and 16-20 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  This rejection is moot against claims 2, 12 and 14 in view of Applicant’s Amendment filed November 19, 2020 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed November 19, 2020.


Applicant’s Amendment filed November 19, 2020 necessitated the new grounds of rejection presented below:

Claim Rejections - 35 USC § 112, 1st Paragraph (Scope of Enablement)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

	
Claims 1, 3-5, 8, 14, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification, while being enabling for a method of treating a cancer associated with FOXO3 in a subject who is resistant to a phosphoinositide 3-kinase (PI3K) inhibitor monotherapy, comprising: a) sensitizing the subject to the PI3K inhibitor, wherein the sensitizing comprises administering to the subject: an effective amount of a 3-phosphoinositide dependent protein kinase 1 (PDK1) inhibitor, a serine/threonine-protein kinase (SGK1) inhibitor, or a combination thereof; and (b) administering to the subject an effective amount of the PI3K inhibitor, wherein the PI3K inhibitor is BYL719, the PDK1 inhibitor is GSK2334470 or a nucleic acid that specifically binds to a nucleic acid encoding PDK1 and reduces PDK1 activity and/or expression, and the SGK1 inhibitor comprises a pyrazolo(3,4-b)pyrazine head or a nucleic acid that specifically binds to a nucleic acid encoding SGK1 and reduces SGK1 activity and/or expression, does not reasonably provide enablement for a method of treating a cancer in a subject who is resistant to a phosphoinositide 3-kinase (PI3K) inhibitor monotherapy, comprising: (a) sensitizing the subject to the PI3K inhibitor, wherein the sensitizing comprises administering to the subject:  an effective amount of a 3-phosphoinositide dependent protein kinase-1 (PDK1) inhibitor, a serine/threonine-protein kinase (SGK1) inhibitor, or a combination thereof; and (b) administering to the subject an effective amount of the PI3K inhibitor, wherein the PI3K inhibitor inhibits PI3K- isoform or inhibits PI3K- isoform, the PDK1 inhibitor is an agent that knocks down PDK1 or a small .  The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  
Wands states on page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The claims are drawn to treating a disease, disorder or condition in living human beings/subjects. Therefore, the invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). 
	The claims are drawn broadly to a method of treating a cancer in a subject who is resistant to a phosphoinositide 3-kinase (PI3K) inhibitor monotherapy, comprising: (a) sensitizing the subject to the PI3K inhibitor, wherein the sensitizing comprises  isoform or inhibits PI3K- isoform, the PDK1 inhibitor is an agent that knocks down PDK1 or a small molecule that selectively inhibits PDK1, and the SGK1 inhibitor is an agent that knocks down SGK1 or a small molecule that selectively inhibits SGK1; wherein the small molecule that selectively inhibits PDK1 is selected from the group consisting of GSK2334470, BX-912, BX-795, BAG 956, OSU 03012, PHT-427, and combinations thereof; and wherein the small molecule that selectively inhibits SGK1 is selected from the group consisting of GSK650394, SI113, and combinations thereof.  However, the experimental evidence provided herein is only for a specific PI3K inhibitor; two specific PDK1 inhibitors; and two specific SGK1 inhibitors.  The claims are also broadly to include a method of treating any cancer in a subject who is resistant to a phosphoinositide 3-kinase (PI3K) inhibitor monotherapy, where it is known that every cancer is different and the treatment effects for one cancer cannot be extrapolated or assumed for an entirely different cancer.  
The present application teaches a method of treating a cancer associated with FOXO3 in a subject who is resistant to a phosphoinositide 3-kinase (PI3K) inhibitor monotherapy, comprising: a) sensitizing the subject to the PI3K inhibitor, wherein the sensitizing comprises administering to the subject: an effective amount of a 3-phosphoinositide dependent protein kinase 1 (PDK1) inhibitor, a serine/threonine-protein kinase (SGK1) inhibitor, or a combination thereof; and (b) administering to the subject an effective amount of the PI3K inhibitor, wherein the PI3K inhibitor is specifically BYL719, 
“Only the combination of BYL719 and GSK2334470 resulted in the inhibition of mTORC1 in HCC1954 cells”;
“Only the combination of both compounds induced durable tumor shrinkage”;
“Only the combination of BYL719 with GSK2334470 stimulated endogenous FOXO transcriptional activity”;
“Only the combination of BYL719 and SGK1-inh reduced tumor burden in this model”; and 
“Only the combination of both agents decreased the phosphorylation of NDRG1 at T346”
In these examples, “both compounds” refers to BYL719 and GSK2334470 and “both agents” refers to BYL719 and SGK1-inh. “SGK-1inh” is a SGK-1 inhibitor comprising a pyrazolo(3,4-b)pyrazine head.  See Halland et al. (ACS Med. Chem. Lett., 2015 Vol. 6:73-78) for further explanation. 
It should be noted that the present Specification teaches that similar results were obtained with a nucleic acid that specifically binds to a nucleic acid encoding PDK1, and/or a nucleic acid that specifically binds to a nucleic acid encoding SGK1.
The present Specification also explicitly discloses:
The few SGK inhibitors currently available have low activity in cellular models… In order to overcome this problem, we characterized a recently described SGK 

The art teaches a method of treating a cancer associated with FOXO3 in a subject who is resistant to a phosphoinositide 3-kinase (PI3K) inhibitor monotherapy, comprising: a) sensitizing the subject to the PI3K inhibitor, wherein the sensitizing comprises administering to the subject: an effective amount of a 3-phosphoinositide dependent protein kinase 1 (PDK1) inhibitor, a serine/threonine-protein kinase (SGK1) inhibitor, or a combination thereof; and (b) administering to the subject an effective amount of the PI3K inhibitor, wherein the PI3K inhibitor is specifically BYL719, the PDK1 inhibitor is GSK2334470 or a nucleic acid that specifically binds to a nucleic acid encoding PDK1 and reduces SGK1 activity and/or expression, and the SGK1 inhibitor comprises a pyrazolo(3,4-b)pyrazine head or a nucleic acid that specifically binds to a nucleic acid encoding SGK1 and reduces SGK1 activity and/or expression.  See Castel et al. (Cancer Cell, 2016 Vol. 30:229-242).
Castel et al. is very specific that:
“Only the combination of BYL719 and GSK2334470 resulted in the inhibition of AKT and mTORC1”;
“Only the combination of both compounds induced durable tumor shrinkage”;
“Only the combination stimulated endogenous FOXO transcriptional activity”;
“Only the combination of BYL719 and GSK2334470 was able to decrease the phosphorylation of NDRG1 in BYL719-resistant cell lines”; and
“Only the combination of BYL719 and SGK1-inh reduced tumor burden”

It should be noted that the Castel et al. teaches that similar results were obtained with a nucleic acid that specifically binds to a nucleic acid encoding PDK1, and/or a nucleic acid that specifically binds to a nucleic acid encoding SGK1.
The Examiner would like to direct Applicant to the prior art of Najafov et al. (Biochemical Journal, 2011 Vol. 433:357-369) who teaches that a number of PDK1 inhibitors have been described to date, but they are poorly specific and/or ineffective at inhibiting PDK1 dependent pathways in vivo.  Najafov et al. concludes that GSK2334470 is more specific than other reported PDK1 inhibitors.
The breadth of the claims is also excessive with regard to a method of treating any cancer in a subject who is resistant to a phosphoinositide 3-kinase (PI3K) inhibitor monotherapy, where only those cancers in which FOXO3 plays a significant role is exemplified.  It is well known in the art that every cancer is different as each individual cancer possesses a different biological characteristic and the treatment effects for one cancer cannot be extrapolated or assumed for an entirely different cancer.  This fact is evidenced by Cancer Research Wales, https://www.cancerresearchwales.co.uk/blog/no-two-cancers-are-the-same, downloaded on September 29, 2021 who teach that no two cancers are the same.  
The instant Specification and art only provides guidance for treating a FOXO3-associated cancer comprising administering the specific PI3K inhibitor, BYL719 and GSK2334470 
Thus, in view of the breadth of the claims, the lack of guidance, and the lack of working examples, the instant Specification is not found to be enabling for a method of treating a cancer in a subject who is resistant to a phosphoinositide 3-kinase (PI3K) inhibitor monotherapy, comprising: (a) sensitizing the subject to the PI3K inhibitor, wherein the sensitizing comprises administering to the subject:  an effective amount of a 3-phosphoinositide dependent protein kinase-1 (PDK1) inhibitor, a serine/threonine-protein kinase (SGK1) inhibitor, or a combination thereof; and (b) administering to the subject an effective amount of the PI3K inhibitor, wherein the PI3K inhibitor inhibits PI3K- isoform or inhibits PI3K- isoform, the PDK1 inhibitor is an agent that knocks down PDK1 or a small molecule that selectively inhibits PDK1, and the SGK1 inhibitor is an agent that knocks down SGK1 or a small molecule that selectively inhibits SGK1; wherein the small molecule that selectively inhibits PDK1 is selected from the group consisting of GSK2334470, BX-912, BX-795, BAG 956, OSU 03012, PHT-427, and combinations thereof; and wherein the small molecule that selectively inhibits SGK1 is selected from the group consisting of GSK650394, SI113, and combinations thereof.  It would require undue experimentation and making a substantial inventive contribution for the skilled artisan to discover how to make and/or use the claimed invention over its full scope.
any cancer in a subject who is resistant to a phosphoinositide 3-kinase (PI3K) inhibitor monotherapy.  Since the Specification only teaches a method of treating a FOXO3-associted cancer in a subject who is resistant to a phosphoinositide 3-kinase (PI3K) inhibitor monotherapy comprising administering specifically BYL719 and GSK2334470 or a nucleic acid that specifically binds to a nucleic acid encoding PDK1, or BYL719 and a SGK-1 inhibitor comprising a pyrazolo(3,4-b)pyrazine head or a nucleic acid that specifically binds to a nucleic acid encoding SGK-1, or combinations thereof, and since resolution of treating a subject with cancer is highly unpredictable since not all cancers are the same, one of skill in the art would have been unable to practice the invention, without engaging in undue trial and error experimentation.
In view of the above, undue experimentation is necessary to practice the invention over the full scope claimed.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635